DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 09/09/2020 has been acknowledged. Claims 1-15 are currently pending and have been considered below. Claim 1 and 13 are independent claim. Claim 1, 3, 7-8, 11 and 13 have been amended. No claim is cancelled. No claim is added new.

Priority
The application is a section 371 national stage application of International Application No. PCT/KR2018/006854 filed on 06/18/2018. PCT/KR2018/006854 has priority of PRO 62521383 filed on 06/17/2017. The application also claims the foreign priority of KR10-2018-0069701 filed on 06/18/2018.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2020 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/25/2020 was filed after the mailing date of the application no. 16/064,715 on 06/09/20209. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant office action. 

Remarks and Response 
Applicant’s arguments filed in the amendments on 09/09/2020 have been fully considered but are moot in view of new grounds of rejection. 

Response to Arguments 
On pages 9-10 of the remarks, applicant argued that Yang does not disclose the newly amended limitation “selecting an encryption algorithm” and “transmitting user plane security key and selected encryption algorithm”. 
Examiner has introduced new reference Sharma (US 2015/0365822 A1) to reject those limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (International Publication No. WO 2018/009340 A1) in view of Sharma (US Patent Application Publication No. US 2015/0365822 A1). 

Regarding Claim 1, Yang discloses a method for security handling in a wireless communication system, the 5method comprising: 
transmitting, by the CU-CP to the CU-UP via E1 interface, a first message including the user plane security key for the CU-UP to request setup of a bearer within the CU-UP (Yang, ¶[0057], Fig-4 shows messages conveyed using E1. Radio bearer configure message from CU-CP to CU-UP includes UE identity, RLC configure, DRB configure, MAC contention resolution identity used for message. ¶[0155], performing by the CU-CP a RRC connection setup that passes through the CU-UP. Processing by the CU-CP a RRC connection complete message and attach request message. ¶[0062], an RB configure 
 receiving, by the CU-CP from the CU-UP via the E1 interface a second message in response to the first message to confirm the setup of the bearer (Yang, ¶[0156], performing by the CU-CP a UE context setup of the CU-UP. The method further includes performing an RRC connection reconfiguration and attach accept procedure between CU-CP as passed through the CU-UP, generating by CU-UP a context setup response. ¶[0157], first interface between DU and CU-CP is F1-C interface, a second interface between the DU and the CU-UP is an F1-U interface and a third interface between the CU-UP and the CU-CP is an E1 interface),
wherein the CU-CP and the CU-UP are separated within a single base station (Yang, ¶[0021], functions of base station (BS) are separated into a central unit control plane (CU-CP) for control plane functions, central unit user plane (CU-UP) for user plane functions and a distribution unit (DU) for user equipment communication functions. For example, the control plane (CP) of a base station is split, centralizing part of the CP in a Central Unit (CU). ¶[0030], an E1 interface connects CU-CP and CU-UP. ¶[0035], E1 conveys messages between CU-CP and CU-UP to configure the encapsulation/decapsulation of packets),
10wherein the CU-CP is a logical node constituting the single base station that hosts a radio resource control (RRC) protocol and a packet 
wherein the CU-UP is a logical node constituting the single base station that hosts a PDCP-U protocol (Yang, ¶[0030], an F1 control plane (F1-C) interface also known as NGy interface shown as element 112 in Fig-1, which connects DU and CU-CP. F1 user plane (F1-U) sometimes called an NGZ interface shown as element 114 in Fig-1 connects DU and CU-UP. CU-UP and CU-CP may be referred to New Radio NodeB. ¶[0031], RRC data and NG-AP interface data will be processed at CU-CP. ¶[0032], CU-UP includes PDCP. ¶[0038], F1-U 114 may transfer PDCP protocol data units between DU and CU-UP).
Yang does not appear to disclose the following limitation that Sharma discloses: 
selecting, by a central unit (CU)-control plane (CP), an encryption algorithm (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane 
generating, by the CU-CP, a user plane security key for a CU-user plane (UP) based on the selected encryption algorithm (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is obtained at the pico base station for use in the protection of U-Plane traffic with a particular encryption algorithm. ¶[0120], in order to cipher/decipher user plane data a ciphering function is used with input Kupenc); 
Yang in view of Sharma are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “mechanism for providing secure 

 Regarding claim 2, Yang in view of Sharma discloses the method of claim 1, wherein the CU-CP and the CU-UP are connected via El 15interface (Yang, ¶[0057], Fig-4 shows messages conveyed using E1. Radio bearer configure message from CU-CP to CU-UP includes UE identity, RLC configure, DRB configure, MAC contention resolution identity used for message. ¶[0155], performing by the CU-CP a RRC connection setup that passes through the CU-UP. Processing by the CU-CP a RRC connection complete message and attach request message. ¶[0062], an RB configure message then travels from CU-CP to CU-UP. An RRC connection setup message is then passed from CU-CP through CU-UP).

Regarding claim 3, Yang in view of Sharma discloses the method of claim 1, further comprising generating a security key (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for 

Regarding claim 4, Yang in view of Sharma discloses the method of claim 3, wherein the user plane security key for the CU-UP is 20generated based on the security key and the encryption algorithm (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is obtained at the pico base station for use in the protection of U-Plane traffic with a particular encryption algorithm. ¶[0120], in order to cipher/decipher user plane data a ciphering function is used with input Kupenc).

Regarding claim 5, Yang in view of Sharma discloses the method of claim 4, wherein the user plane security key for the CU-UP is derived by using the security key and the encryption algorithm as inputs of a key derivation function 

Regarding claim 6, Yang in view of Sharma discloses the method of claim 3, wherein the security key is only used by the CU-UP or is used by the CU-UP and the CU-CP (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is obtained at the pico base station for use in the protection of U-Plane traffic with a particular encryption algorithm. ¶[0120], in order to cipher/decipher user plane data a ciphering function is used with input Kupenc). 

Regarding claim 7, Yang in view of Sharma discloses the method of claim 1, wherein the encryption algorithm is only used by the CU- 30UP or is used by the CU-UP and the CU-CP (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane 

Regarding Claim 8, Yang in view of Sharma discloses the method of claim 3, wherein the encryption algorithm is selected based on a security related capability of a user equipment (UE) (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is obtained at the pico base station for use in the protection of U-Plane traffic with a particular encryption algorithm. ¶[0120], in order to cipher/decipher user plane data a ciphering function is used with input Kupenc).

Regarding Claim 9, Yang in view of Sharma discloses the method of claim 8, wherein the security related capability of the UE is all 5encryption algorithms supported by the UE (Sharma, ¶[0016], user plane security 

Regarding claim 10, Yang in view of Sharma discloses the method of claim 1, further comprising receiving a PDCP count wrap-around indication from the CU-UP (Sharma, ¶[0009], key refresh is typically required when the packet data convergence protocol counter which is used as a ciphering input reaches its limit and wraps around or rolls over back to its starting value. ¶[0010], PDCP count is maintained in the U-plane. ¶[0121], 32-bit PDCP count is maintained in the PDCP layer).

Regarding Claim 11, Yang in view of Sharma discloses the method of claim 3, further comprising: 
updating the encryption algorithm (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering 
updating the user plane security key for the CU-UP based on the updated encryption algorithm (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is obtained at the pico base station for use in the protection of U-Plane traffic with a particular encryption algorithm. ¶[0120], in order to cipher/decipher user plane data a ciphering function is used with input Kupenc); and 
transmitting the updated user plane security key for the CU-UP to the CU-UP (Sharma, ¶[0016], user plane security parameter may 

Regarding claim 13, Yang discloses a method for security handling 20in a wireless communication system, the method comprising: 
receiving, by a central unit (CU)-user plane (UP) from a CU-control plane (CP) via E1 interface, a first message including the user plane security key for the CU-UP to request setup of a bearer within the CU-UP (Yang, ¶[0057], Fig-4 shows messages conveyed using E1. Radio bearer configure message from CU-CP to CU-UP includes UE identity, RLC configure, DRB configure, MAC contention resolution identity used for message. ¶[0155], performing by the CU-CP a RRC connection setup that passes through the CU-UP. Processing by the CU-CP a RRC connection complete message and attach request message. ¶[0062], an RB configure message then travels from CU-CP to CU-UP. An RRC 
transmitting, by the CU-UP to the CU-CP via the E1 interface, a second message in response to the first message to confirm the setup of the bearer (Yang, ¶[0057], Fig-4 shows messages conveyed using E1. Radio bearer configure message from CU-CP to CU-UP includes UE identity, RLC configure, DRB configure, MAC contention resolution identity used for message. ¶[0155], performing by the CU-CP a RRC connection setup that passes through the CU-UP. Processing by the CU-CP a RRC connection complete message and attach request message. ¶[0062], an RB configure message then travels from CU-CP to CU-UP. An RRC connection setup message is then passed from CU-CP through CU-UP);
wherein the CU-UP and the CU-CP are separated within a single base station (Yang, ¶[0021], functions of base station (BS) are separated into a central unit control plane (CU-CP) for control plane functions, central unit user plane (CU-UP) for user plane functions and a distribution unit (DU) for user equipment communication functions. For example, the control plane (CP) of a base station is split, centralizing part of the CP in a Central Unit (CU). ¶[0030], an E1 interface connects CU-CP and CU-UP. ¶[0035], E1 conveys messages between CU-CP and CU-UP to configure the encapsulation/decapsulation of packets),

wherein the CU-UP is a logical node constituting the single base station that hosts a PDCP-U protocol (Yang, ¶[0030], an F1 control plane (F1-C) interface also known as NGy interface shown as element 112 in Fig-1, which connects DU and CU-CP. F1 user plane (F1-U) sometimes called an NGZ interface shown as element 114 in Fig-1 connects DU and CU-UP. CU-UP and CU-CP may be referred to New Radio NodeB. ¶[0031], RRC data and NG-AP interface data will be processed at CU-CP. ¶[0032], CU-UP includes PDCP. ¶[0038], F1-U 114 may transfer PDCP protocol data units between DU and CU-UP).
Yang does not appear to disclose the following limitation that Sharma discloses:

applying, by the CU-UP, the received user plane security key to the setup of the bearer (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is obtained at the pico base station for use in the protection of U-Plane traffic with a 
Yang in view of Sharma are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “mechanism for providing secure simultaneous transmission and reception across multiple nodes from user equipment”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yang in view of Sharma to include the idea of authenticating devices by forming a network. The modification will ensure configuring and using local network devices with higher security and lower latency.

Regarding Claim 14, Yang in view of Sharma discloses the method of claim 1, wherein the first message is a bearer context setup request message (Yang, ¶[0057], Fig-4 shows messages conveyed using E1. Radio bearer configure message from CU-CP to CU-UP includes UE identity, RLC configure, DRB configure, MAC contention resolution identity used for message. ¶[0155], performing by the CU-CP a RRC connection setup that passes through the CU-UP. Processing by the CU-CP a RRC connection complete message and attach request message). 

Regarding Claim 15, Yang in view of Sharma discloses the method of claim 1, wherein the second message is a bearer context setup response . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (International Publication No. WO 2018/009340 A1) in view of Sharma (US Patent Application Publication No. US 2015/0365822 A1) and in further view of “Ericsson: Separation of CP and UP” by 3GPP TSG RAN West Palm Beach Florida hereinafter Ericsson. 

Regarding Claim 12, Yang in view of Sharma does not disclose the following limitation that Ericsson teaches: 
the method of claim 1, wherein the CU-UP hosts a service data adaptation protocol (SDAP) protocol (Ericsson, page 1, ¶[0001], Introduction, for the disaggregated gNB deployment, we discuss the benefits of the separation of CU-CP and CU-UP. ¶[0002], Discussion, CU may be separated into CP and UP. The DU hosts the RLC/MAC/PHY 
Yang in view of Sharma and Ericsson are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “mechanism for providing secure simultaneous transmission and reception across multiple nodes from user equipment”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yang in view of Sharma and Ericsson to include the idea of authenticating devices by forming a network. The modification will ensure configuring and using local network devices with higher security and lower latency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433